 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JULIE C. REAGIN (CABN 167934)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7025
 6        FAX: (415) 436-7181
          Julie.Reagin@usdoj.gov
 7
   Attorneys for Defendant U.S. Environmental Protection Agency
 8

 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION
12
     FARMWORKER JUSTICE and                          )   No. CV-18-02293-SK
13   EARTHJUSTICE,                                   )
                                                     )   JOINT STATUS REPORT AND REQUEST TO
14   Plaintiffs,                                     )   CONTINUE CASE MANAGEMENT
                                                     )   CONFERENCE AND ORDER AS MODIFIED
15   v.                                              )
                                                     )
16   U.S. ENVIRONMENTAL PROTECTION                   )
     AGENCY,                                         )
17                                                   )
     Defendant.                                      )
18                                                   )
19 Pursuant to Court Order dated December 14, 2018, Dkt. No. 27, the parties submit this Joint Status

20 Report in this Freedom of Information Act (“FOIA”) case.

21 The parties report that they are making progress and that Defendant is in the process of releasing

22 documents pursuant to a review and release schedule in accordance with the parties’ Stipulation dated

23 June 8, 2018, Dkt. No. 22. In accordance with the parties’ agreement, Defendant released documents on

24 June 29, July 31, August 31, October 1, October 30, November 30, and December 21, 2018. Because of

25 the 5-week partial government earlier this year, Defendant’s January release of documents was delayed,

26 and Defendant released its review for both January and February on February 28, 2019. Defendant is
27 continuing to review and release documents on a monthly basis in accordance with the parties’

28
     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC AND ORDER
     CV-18-02293 SK
30                                                       1
 1 Stipulation.

 2          To date, EPA has released a total of 288 records. During the production process, if necessary,

 3 the parties will meet and confer in good faith to attempt to resolve any substantive issues relating to

 4
     EPA’s releases or Plaintiffs’ FOIA request.
 5
     To allow time for Defendant to complete its responses to Plaintiffs’ FOIA request as stated above and
 6
     for the parties to resolve as many issues in this matter as possible between themselves, the parties jointly
 7
     request a further continuance of Initial Case Management Conference. The parties will provide the
 8
     Court with a joint status report by June 15, 2019. At that time, the parties will either request a further
 9
     continuance of the Case Management Conference to allow for the remaining production(s) or, if the
10
     need arises, request the Court to set a Case Management Conference at that time. The parties
11
     respectfully submit that this is the most efficient manner in which to proceed and will conserve both the
12
     parties’ and the Court’s resources.
13

14
                                                           Respectfully submitted,
15
     DATED: March 14, 2019
16
   DAVID L. ANDERSON
17 United States Attorney

18                                                                   /s/ Julie C. Reagin
                                                           JULIE C. REAGIN
19                                                         Assistant United States Attorney1

20                                                         Attorneys for Defendant U.S.
                                                           Environmental Protection Agency
21
     DATED: March 14, 2019
22
                                                           EARTHJUSTICE
23
                                                                   /s/ Carrie Apfel
24                                                         CARRIE APFEL

25                                                         Attorneys for Plaintiffs Farmworker
                                                           Justice and Earthjustice
26
27
           1
             In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty
28 of perjury that counsel for Plaintiff has concurred in the filing of this document.
     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC AND ORDER
     CV-18-02293 SK
30                                                         2
 1

 2                                                   ORDER

 3          Pursuant to the stipulation of the parties, and good cause having been shown, the Initial Case

 4 Management Conference is continued to June 24, 2019 at 1:30 p.m. The parties will provide the Court

 5 with a joint status report by June 14, 2019 and may ask for another extension of the Initial Case

 6 Management Conference.

 7          IT IS SO ORDERED.

 8

 9 DATED: March 14, 2019

10
                                                         SALLIE KIM
11                                                       United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC AND ORDER
     CV-18-02293 SK
30                                                       3
